SMITH, Judge.
Two eye-witnesses testified they saw a man attempt a burglary and later identified a man being held by the police as the burglar. A policeman testified appellant was the person identified by the eye-witnesses. *843This identification evidence is sufficient to support a conviction. Johnson v. State, 249 So.2d 452 (Fla.4th DCA 1971) and Willis v. State, 208 So.2d 458 (Fla.1st DCA 1968), cert. quashed, 217 So.2d 106 (Fla.1968) are not to the contrary.
AFFIRMED.
BOYER, Acting C. J., - and MILLS, J., concur.